Carter, J.
In our former opinion in this case, State v. Lookabill, ante p. 254, 125 N. W. 2d 695, we held on authority of Gembler v. City of Seward, 136 Neb. 916, 288 N. W. 545, *416that a conviction under a city or village ordinance' will not authorize the suspension or revocation of a driver’s license by- a police or municipal court. We overlooked the fact that the applicable statute, section 60-427, R. R. S. 1943, was amended in 1941 after our opinion in the Gembler,. case was adopted on November 24", 1939. The 1941 amendment authorized a suspension of' a driver’s license- upon conviction- of an offense under a city or village ordinance pertaining to the operation of a motor vehicle while under the influence of alcoholic liquor, and other offenses as well. Laws 1941, c. 124, § 2, p. 470. Consequently this court was in error in holding that a conviction of an offense under a city or village ordinance will not authorize the suspension or revocation of a driver’s license by a-police or municipal court. The trial court suspended defendant’s license as authorized by section 60-427, R. R. S. 1943. We now hold that the action of the trial court was in conformity with the statute1 and we affirm its action in so doing.
We withdraw that part,, of the former opinion in conflict with this opinion and substitute the latter for the former. The, judgment of the district court is affirmed in toto and the motion for a rehearing is overruled.
Former opinion modified.
Motion for rehearing overruled.